EA~TORNEYGENERAL
                                           OF TEXAS

   WILL           WILSON
ATI’O-GiZNERAX.



                                          January   15, ,I959



            ,Honorable Dan Walton                                 Opinion NO, WW-546
             District Attorney
            Harris County Courthouse                              Re: Whether Article 802e of
            Houston 2, Texas                                      Vernon’s Penal .Gode authorizes
                                                                  prosecution of ,j~uvenilcs under
                                                                  a city ordinance pertaining to
            Dear    Mr.    Walton:                                traffic.,

                           Your request for an opinion reads in part as fo$lows:

                           “A question has arisen~ concernil)(l the,jurisdictjon     of the Corpo-
                     ration Court of the City of Houston to prosecute      a juvenile,   between
                     the age of 14 and 17 for a violation of a Cify Ordinance of the City of
                     Houston, Ths specffic ordinance :concern&d is the ordinance defining
                     and making penal a negligent collisk~.      The City Attorney contends that
                     prosecution can be maintained by reason of Article 802e, V.A.P.C.,
                     which reads as follows:

                            ‘Section I,, Any male minor who has passed hls~ 14th birthday
                     but has not rtscbed bl* ~L?th~bMhd+y;and any female ,minor who has
                     passed her 14th birthday but k&s not reached her 18th birthday, and ‘~
                     who drives or opsrateaan.autom6blle        or any other ~mo@r vehicle on,
                     at@ public road OPhighway in thls state oti upon any street or alley
                     within the limtts.of any city; town ‘or village, or upon any beach as
                     defined in Chapter 430, Ackof      the ,51st Lsgla.lature, 1949, while under
                     th& iafluende ~6f intoxlcatiqj Ilquor~, 01~who drives or oparatos any
                     automobile or any other motor vehicle in such way a& to.:vlol*te an
                     traffic law of this state, shall be guilty of a misdemeanor -    a
                     be punbhad by~a fine of not more than Cite Hundred,~($lO,O.OO) Dollars,
                     As used fnthls, section, the term ‘any traffic law ,of ‘this ,s~tate’shall
                     laelude the following statutes, as heretofore or hereafter .amendsd:

                          “Chapter 42, Acts of the 4lst Legislature,,,Second   caLled Session,
                     1929,(Article 827a, Vernon’s Texas Penal Code), except Section 9a
                     thereof; Chapter 421, Acts of the 50th Legislature,    Regular Session,
                     1947 (Artlcle 6701d, Vernon’s Texas Civil Statutes);    Chapter 430, Acts
                     of the 51st Leglnlature, Regular Session, 1949 (Article 827f, Vernon’s
                     Texas Penal Code); and Articles    795 and 801, Texas Penal Code of
                     1925,




                                                      ::.   .~~
                                                                                 ..,
                                                                                .      “,
                                                                                                          ~~.,

.:
     ::.    :

                                                                                                          .,
           .’ .,   Honorable’     Walton,   page Z’~(WW-546)’    : :


           “.
                                “Set, 4. The offenses cre&tad under this Act shall be under
                          the jurisdiction  of the courts regularly empowered to try misde-
           ,:             meanors carrying the penalty heretn affixed, and shall not be under
                          the jurlsdictlon  of the Juvenllt Courts; but nothing contained in
                          this Act shall b% construed to otherwise repeal or effect the statutes
                          regulating the powers and duties of Juvenile Courts. The provisions
                          of this Act shall be cumulative of all.other laws on this subject.”

                                ‘“It is necessary that this office have your ,bpinion on this question
                           as we are charged with the duty of prosecuting appeals from Corpora-
                        ‘, tion Court. (Emphasis supplied)

                                 “It is my optnion that Article 802e would not authorize the
                           prosecution of such a person under a City Ordtnance because Article
                           802e among other, things states that it shall be a violation for any
                           such minor to commit the enumerated offBnses or “to drive or,oper-
                         ‘ate an automobile or any other motor vehicle In such way as to
                        ~, violate any traffic law of this state. . .” However, the statute goes,
                           further and defines the term “any traffic law of this stata” and in
                           such,dafinltion include9 only certain statutes of the state and does not
                           include ordinance8 of incorporated    cities. It is my OpMon that the
                           enkmeratNn of these state statutes would exclude the application of
                           any other state law or any city ordinances from the opakat@a ,of,tbk
                          Act,”

                           Section 1 of Article 802~ states “as musedin this section,: the tarm
                   ,‘any tkafftc Iaw,of this state’ shall include the following statbtei. s e,* The
                   word include is not, .ordltiarlly, a word of Limitation,.but rather One of
                    enlargement.~ However this term ‘any traffic law of this state’ is all in-
                    chive    and in our opinion could not be enlarged upon. Furthermore         the
                    captionof thf,,act recites “An,Act. &’.defLning the term Iany traffic law of
                    thSs state. D 0 It ,is therefora.our opinion that the,Legislature   intended to
                    and did define such term and Article    802c’V.A.P,C.    is’ilmited in its applica-
                    tion to the ,of&nse of driving a moton veblek whUe uuder~ the influence, of
                    intoxkcating liquor and to the&s ,otfenses. denouncsd in .’rtlcles 827a, (except
                    section 9a thereof), 827f; 795 and 801, of the’penal code%nd.Article      6701d
                    Vernon’s Civil Statutes.

                                                     SUMMARY

                                  Article 802e V.A.P.C.     iS limited in its application to
                                  the offense of drlving a motor vehicle while under the
                                  inftuence’.of intoxicating liquor a,nd to those<sffenses
                                  denounced in Articles     827a, except section 9a~thereof;
                                  827f; ~795 and 801, of the penal code and Article 6701d
                                  Vernon’+ Civil Statutes.
   ..
        ‘.
                               1




‘. ~Honor,&blcWalton,   page 3 (WW-546)’